DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is responsive to the amendment dated 2/16/2021.  The previous drawing objection has been withdrawn due to applicant’s arguments presented on page 7 of the response.  The previous 112 rejection(s) have been withdrawn due to the applicant’s arguments presented at the top of page 8 of the response.  The claim interpretation for the term “pressure controller” at the top of page 5 of the Non-Final Rejection dated 9/16/2020 remains.  Claims 1-20 remain pending.  Claims 5 and 17-20 remain withdrawn.  For the reason(s) set forth below, applicant’s arguments with respect to the 102 and/or 103 rejection(s) have not been found persuasive.  This action is Final.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code 102 not included in this action can be found in a prior Office action.

Claims 1-4, 6-9, and 11-15 are rejected under 35 U.S.C. 102 (a)(1) and/or (a)(2) as being anticipated by Penley et al (US 2019/0258279).
Penley et al teach a gas distribution apparatus comprising:
a shared volume having an upstream end (gas supply) and a plurality of downstream ends (upstream of valves 150, 151);
a pressure gauge (130) connected to the shared volume;

wherein the shared volume comprises a gas reservoir (106), distribution lines from the gas reservoir to the plurality of downstream ends of the shared volume and distribution lines from the upstream end of the shared volume to the gas reservoir (fig. 3);
	wherein the pressure controller comprises one or more of a regulator (120) or mass flow controller.
	The flow rate through the flow controllers will be a function of the upstream and downstream pressures with respect to the orifices. The pressure of the shared volume will be the same until the gas gets to the orifices. Penley et al includes a controller, see Figure 2 and the related disclosure.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Penley et al (US 2019/0258279).	
	Penley et al discloses that the gas system minimizes flow spikes. The provision of pressure perturbation of less than or equal to +/- 2% is seen to be an obvious matter of engineering design within the level of ordinary skill in the art and any such modification of the downstream conduits to have pressure perturbations of less than or equal to +/-2% would have been obvious to one having ordinary skill in the art to minimize flow spikes as desired by Penley.

16 is rejected under 35 U.S.C. 103 as being unpatentable over Penley et al (US 2019/0258279) in view of Ding et al (US 7,673,645).
	Penley et al show the claimed device except that the outlets 110, 111 go to different applicators in a chamber. 
Ding et al teach a gas distribution system with plural downstream legs going to different processing chambers (figure 1). 
It would have been obvious for one of ordinary skill in the art at the time the application was filed to have used the gas system of Penley et al to supply gas to two processing chambers instead of two applicators in one chamber in view of the readily apparent equivalence of the two end use points.

Response to Arguments
It is noted to the applicant that the 102 and 103 rejections presented in the Non-Final Rejection dated 9/16/2020 remain and have not been modified above.  Any additional information presented above has been included to clarify the previous rejections and aid the applicant’s understanding of the rejections.
Applicant’s arguments, see page 7 and the top of page 8, filed 2/16/2021, with respect to the previous drawing objection(s) and 112 rejection(s) have been fully considered and are persuasive.  The drawing objection(s) and 112 rejection(s) have been withdrawn. 
At the bottom of page 8, the applicant’s arguments with respect to the US Provisional Application 62/633,945 that Penley et al. (U.S. 2019/0258279) claims priority to have been noted.  The examiner has thoroughly reviewed the Provisional Application for support with respect to the Application Publication cited in the rejection above.  The examiner has concluded that any information referred to above is fully supported by the Provisional Application.  If the applicant disagrees, the applicant is able to raise any specific issues with respect to support provided in the Provisional 
Applicant's arguments filed 2/16/2021 with respect to the 102 rejection of claim 1 have been fully considered but they are not persuasive.
On page 9, the applicant argues that no fast pulsing has been identified within the Penley reference.  However, the term “fast pulsing” is a relative and subjective term.  The term has not been provided a special definition per the applicant’s specification.  Any valve that opens and closes over a period of time could be considered a “fast pulsing” valve relative to a valve that very rarely opens and closes.  The applicant’s claim does not currently require the valve to open and close a certain number of times over a certain period of time.  As such, the valves of Penley are deemed to meet the limitation of “fast pulsing” valves.  It is further noted that paragraph 32 of Penley states that the valves have fast control with times between 50 and 100 milliseconds.
For at least the above reasons, applicant’s arguments with respect to the 102 and 103 rejections have not been found persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R REID/               Primary Examiner, Art Unit 3753